Citation Nr: 1544828	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-12 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Oakland, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case for additional development regarding the Veteran's claim on appeal, specifically to obtain outstanding VA treatment records regarding the Veteran's service-connected bilateral hearing loss disability.  Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

VA treatment records, even if not physically associated with the claims file, are considered in VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Specifically, the Board notes that the February 2014 statement of the case (SOC) indicates that among the evidence considered were VA treatment records from the Martinez VA Medical Center (VAMC) dated from January 2010 to June 2013.  Notably, the only VA treatment records within the electronic claims file before the Board, including both the Veterans' Benefits Management System (VBMS) and Virtual VA, are the January 2010 VA audiology examination report and the corresponding November 2010 addendum opinion.  Additionally, the Veteran has indicated ongoing VA treatment for his service-connected bilateral hearing loss disability.  Specifically, his October 2011 notice of disagreement (NOD) reported audiology evaluations in August and October 2011 at the Mare Island Community-Based Outpatient Clinic (CBOC) and his April 2014 VA Form 9 substantive appeal reports three prior audiology evaluations at the Martinez VAMC.  

As the outstanding VA treatment records are relevant and may be determinative of the claim on appeal, such records must be obtained upon remand.  See id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including from the Martinez VAMC and Mare Island CBOC, and associate all such records with the claims file.  If no VA treatment records are obtained, obtain a negative response and associate such response with the claims file.  

2.  Thereafter, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an adequate amount of time for response, including an additional opportunity for the Veteran's representative to complete a VA Form 646, Statement of Accredited Representative in Appealed Case, before returning this matter to the Board, if otherwise in order.  

(CONTINUED ON THE FOLLOWING PAGE)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




